          Case 5:21-cv-00265-SLP Document 12 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

ROCKY W. MITCHELL,                        )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )      Case No. CIV-21-265-SLP
                                          )
STEPHENS COUNTY, et al.,                  )
                                          )
        Defendants.                       )

                                        ORDER

        Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered June 24, 2021 [Doc. No. 11]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED as follows:

      Plaintiff’s claims against Stephens County for malicious prosecution and excessive

        bond are dismissed without prejudice for failure to state a claim upon which relief

        may be granted.

      Plaintiff’s individual capacity claims against Herberger and Graham for malicious

        prosecution and excessive bond are dismissed with prejudice on grounds of judicial

        immunity. Plaintiff’s official capacity claims against Herberger and Graham are

        dismissed without prejudice pursuant to Eleventh Amendment immunity.

      Plaintiff’s individual capacity claims against Hicks and Lewis for malicious

        prosecution are dismissed with prejudice on grounds of prosecutorial immunity.
         Case 5:21-cv-00265-SLP Document 12 Filed 08/31/21 Page 2 of 2



       Plaintiff’s individual capacity claims against Hicks and Lewis for excessive bond

       are dismissed without prejudice for failure to state a claim upon which relief can be

       granted. Plaintiff’s official capacity claims against Hicks and Lewis are dismissed

       without prejudice pursuant to Eleventh Amendment immunity.

     Plaintiff’s claim for malicious prosecution against Eades is not dismissed.

This matter remains referred to United States Magistrate Judge Shon T. Erwin for further

proceedings consistent with the Order of Referral entered March 29, 2021 [Doc. No. 5].

       IT IS SO ORDERED this 31st day of August, 2021.




                                             
                                             2
